  1
         Law Offices of
  2   MICHAEL W. CARMEL, LTD.
       80 East Columbus Avenue
  3    Phoenix, Arizona 85012-2334
      Telephone: (602) 264-4965
  4   Arizona State Bar No. 007356
      Facsimile: (602) 277-0144
  5   E-mail: Michael@mcarmellaw.com
  6   Attorney for Debtor, The Medical Diagnostic Imaging Group, Ltd.
  7                       IN THE UNITED STATES BANKRUPTCY COURT

  8                              FOR THE DISTRICT OF ARIZONA

  9    In re:                                        Chapter 11 Proceedings
 10    THE MEDICAL DIAGNOSTIC IMAGING                Case No. 2:19-bk-15722-DPC
       GROUP, LTD., an Arizona Professional          Case No. 2:19-bk-15726-DPC
 11    Corporation
 12    MDIG OF ARIZONA, LLC, an Arizona              (Jointly Administered)
       Limited Liability Company
 13                                                  NOTICE OF HEARING
                      Debtors.
 14
                                                     Date of Hearing: January 21, 2020
 15                                                  Time of Hearing: 10:30 a.m.
       THIS FILING APPLIES TO:                       Courtroom No.: 603
                     X All Debtors
 16                  Specified Debtors:
 17
                NOTICE IS HEREBY GIVEN the Court has scheduled a hearing on January 21,
 18
      2020 at 10:30 a.m. before the Honorable Daniel P. Collins, Courtroom No. 603, 230 North
 19
      First Avenue, Phoenix, Arizona 85003 to consider the following:
 20
                1.   Final Approval of the “Debtors’ Emergency Motion for Entry of Interim and
 21
      Final Orders (A) Authorizing Debtors’ Use of Cash Collateral; (B) Granting Adequate
 22
      Protection; and (C) Scheduling a Final Hearing Thereon (“Cash Collateral Motion”).
 23
 24             2.   Debtors’ Motion for Order (A) Approving Bid Procedures Relating to

 25   Proposed Sale; and (B) Approving Bid Protections (“Bid Procedures Motion”).

 26             The Court has entered a Stipulated Order Authorizing Interim Use of Cash

 27   Collateral on December 18, 2019 at DE #33.

 28

      107770624.1
Case 2:19-bk-15722-DPC      Doc 44 Filed 12/20/19 Entered 12/20/19 12:02:40        Desc
                             Main Document    Page 1 of 3
  1            Copies of either the Cash Collateral Motion or the Stipulated Order are available
  2   both on the Court’s docket, or by requesting a copy from Debtor’s undersigned counsel.
  3   The Debtors are seeking final approval of the Cash Collateral Motion at the January 21,
  4   2020 hearing.
  5            The Bid Procedures Motion was filed on December 20, 2019 at DE #43. It relates
  6   to a separate Motion seeking approval of a sale (the “Sale Motion”) which was filed on
  7   December 20, 2019 at DE #42. The Bid Procedures Motion sets forth in general terms the
  8   proposed Bid Procedures, which includes, among other things, a proposed break-up fee in
  9   the amount of $140,000, and an expense reimbursement up to a maximum of $100,000.
 10   The proposed Bid Procedures are attached as Exhibit A to the Bid Procedures Motion, and
 11   the proposed Bid Procedures Order is attached as Exhibit B. Copies of those documents
 12   are also available on the Court’s docket, as well as by seeking a copy from undersigned
 13   counsel.
 14            Any objections to either of these matters must be filed on or before January 16,
 15   2020, and a copy provided to undersigned counsel at the following address:
 16                                   Michael W. Carmel, Esq.
                                      Michael W. Carmel, Ltd.
 17                                  80 East Columbus Avenue
                                        Phoenix, AZ 85012
 18                             Email: Michael@mcarmellaw.com
                                    Telephone: (602) 264-4965
 19            DATED this 20th day of December, 2019.
 20                                        MICHAEL W. CARMEL, LTD.
 21
                                           /s/Carmel, M.W. (007356)
 22                                        Michael W. Carmel
                                           80 East Columbus Avenue
 23                                        Phoenix, Arizona 85012-2334
                                           Attorney for Debtors
 24   COPY of the foregoing emailed this
      20th day of December, 2019 to:
 25
      Larry Watson, Esq.
 26   Jennifer Giaimo, Esq.
      Office of the U.S. Trustee
 27   230 North First Avenue, Suite 204
      Phoenix, AZ 85003
 28   Email: Larry.Watson@usdoj.gopv
      Email: Jennifer.A. Giaimo@usdoj.gov
      107770624.1                                   2
Case 2:19-bk-15722-DPC       Doc 44 Filed 12/20/19 Entered 12/20/19 12:02:40        Desc
                              Main Document    Page 2 of 3
  1
  2   Lindsi Weber, Esq.
  3   Polsinelli
      One E Washington
  4   Suite 1200
      Phoenix, AZ 85004
  5   Email: lweber@polsinelli.com
  6
      Karl M. Tilleman, Esq.
  7   Erin Bradham, Esq.
      Erin N. Bass, Esq.
  8   Dentons US LLP
      2398 E. Camelback Rd., Ste. 850
  9   Phoenix, AZ 85016
 10   Email: Karl.Tilleman@dentons.com
      Email: Erin.Bradham@dentons.com
 11   Email: Erin.Bass@dentons.com
      Attorneys for Cancer Treatment Centers of America,
 12   Professional Corporation of Arizona,P.C.
 13   By Sharon D. Kirby
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      107770624.1                                   3
Case 2:19-bk-15722-DPC      Doc 44 Filed 12/20/19 Entered 12/20/19 12:02:40   Desc
                             Main Document    Page 3 of 3
